 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   MARTA E. VILLACORTA (NY SBN 4918280)
     Trial Attorney
 3   United States Department of Justice
     Office of the U.S. Trustee
 4   450 Golden Gate Avenue, Suite 05-0153
     San Francisco, CA 94102
 5   Telephone: (415) 705-3333
     Facsimile: (415) 705-3379
 6   Email: timothy.s.laffredi@usdoj.gov;
            marta.villacorta@usdoj.gov
 7
     Attorneys for Andrew R. Vara,
 8   Acting United States Trustee for Region 3 1
 9
                                 UNITED STATES BANKRUPTCY COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
11
         In re                                            )     Case Nos. 19-30088 DM (Lead Case)
12                                                        )
         PG&E CORPORATION                                 )                  19-30089 DM
13                                                        )
                 and                                      )     Chapter 11
14                                                        )
         PACIFIC GAS AND ELECTRIC                         )     Jointly Administered
15       COMPANY,                                         )
                                                          )
16                                                        )
                              Debtors.                    )
17                                                        )
                                                          )
18                                                        )
         ☐       Affects PG&E Corporation                 )
19       ☐       Affects Pacific Gas and Electric         )
                 Company                                  )
20       ☒       Affects both Debtors                     )
                                                          )
21       * All papers shall be filed in the Lead          )
         Case No. 19-30088 DM.                            )
22                                                        )
23                     NOTICE OF CONTINUED § 341 MEETING OF CREDITORS
24               PLEASE TAKE NOTICE that the § 341 Meeting of Creditors held on March 4, 2019 is
25
     continued to:
26
     //
27
28   1  Andrew R. Vara, Acting United States Trustee for Region 3, is acting in this appointment for Tracy Hope Davis,
     United States Trustee for Region 17, who is recused from the above-captioned cases.


     Notice of Continued § 341 Meeting of Creditors
     Case: 19-30088 Doc# 736 Filed: 03/04/19                      Entered: 03/04/19 14:54:50            Page 1 of 2
 1                              Monday, April 29, 2019 at 10:00 a.m.
 2
                        Phillip Burton Federal Building and U.S. Courthouse
 3
                                  450 Golden Gate Avenue, 2nd Floor
 4
                                     California Conference Room
 5
 6                                 San Francisco, California 94102

 7          All other dates and deadlines found in the Notice of Chapter 11 Bankruptcy Case,
 8
     Meeting of Creditors & Deadlines filed as ECF No. 396 remain unchanged.
 9
10   Dated: March 4, 2019                       Andrew R. Vara
                                                Acting United States Trustee, Region 3
11
                                                /s/ Timothy S. Laffredi
12                                              Assistant United States Trustee

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Notice of Continued § 341 Meeting of Creditors
     Case: 19-30088 Doc# 736 Filed: 03/04/19            Entered: 03/04/19 14:54:50       Page 2 of 2
